 

Exhibit 10.1

 



 

 

$75,000,000

 

CREDIT AGREEMENT

 

 

dated as of February 28, 2017

 

by and between

 

ATRION CORPORATION,

as Borrower,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

 



 

 

 

 

 

Table of Contents

    Page       ARTICLE I      DEFINITIONS 1       SECTION 1.1 Definitions 1    
  SECTION 1.2 Other Definitions and Provisions 18       SECTION 1.3 Accounting
Terms 18       SECTION 1.4 UCC Terms 19       SECTION 1.5 References to
Agreement and Laws 19       SECTION 1.6 Times of Day 19       SECTION 1.7 Letter
of Credit Amounts 19       SECTION 1.8 Covenant Compliance Generally 19      
ARTICLE II     REVOLVING CREDIT FACILITY 19       SECTION 2.1 Revolving Credit
Loans 19       SECTION 2.2 Procedure for Advances of Revolving Credit Loans 20  
    SECTION 2.3 Repayment and Prepayment of Revolving Credit Loans 20      
SECTION 2.4 Voluntary Reduction of the Revolving Credit Commitment 21      
SECTION 2.5 L/C Facility 21       SECTION 2.6 Interest 22       SECTION 2.7
Commitment Fee 23       SECTION 2.8 Manner of Payment 24       SECTION 2.9
Increase Option 24       ARTICLE III     CHANGED CIRCUMSTANCES; INCREASED COSTS;
TAXES 24       SECTION 3.1 Changed Circumstances Affecting LIBOR Rate
Availability 24       SECTION 3.2 Indemnity for LIBOR Breakage 25       SECTION
3.3 Increased Costs 25       SECTION 3.4 Taxes 26       ARTICLE
IV     CONDITIONS OF CLOSING AND BORROWING 26       SECTION 4.1 Conditions to
Closing and Initial Extensions of Credit 26       SECTION 4.2 Conditions to All
Extensions of Credit 27       ARTICLE V     REPRESENTATIONS AND WARRANTIES OF
THE CREDIT PARTIES 28       SECTION 5.1 Organization; Power; Qualification 28  
    SECTION 5.2 Ownership 28       SECTION 5.3 Authorization; Enforceability 28
      SECTION 5.4 Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc. 28

 

 i

 

 

 

Table of Contents

(continued)

 

    Page       SECTION 5.5 Compliance with Law; Governmental Approvals 29      
SECTION 5.6 Taxes 29       SECTION 5.7 Intellectual Property Matters 29      
SECTION 5.8 Environmental Matters 29       SECTION 5.9 Employee Benefit Matters
29       SECTION 5.10 Margin Stock 29       SECTION 5.11 Investment Company Act,
Etc. 29       SECTION 5.12 Employee Relations 30       SECTION 5.13 Financial
Statements 30       SECTION 5.14 No Material Adverse Effect 30       SECTION
5.15 Solvency 30       SECTION 5.16 Title to Properties 30       SECTION 5.17
Litigation 30       SECTION 5.18 Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions 30       SECTION 5.19 Absence of Defaults 31       SECTION
5.20 Disclosure 31       ARTICLE VI     AFFIRMATIVE COVENANTS 31       SECTION
6.1 Financial Statements and Budgets 31       SECTION 6.2 Certificates; Other
Reports 32       SECTION 6.3 Notice of Litigation and Other Matters 33      
SECTION 6.4 Preservation of Corporate Existence and Related Matters 33      
SECTION 6.5 Maintenance of Properties 33       SECTION 6.6 Insurance 33      
SECTION 6.7 Payment of Taxes 33       SECTION 6.8 Compliance with Laws and
Approvals 33       SECTION 6.9 Compliance with Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions 34       SECTION 6.10 Compliance with ERISA 34    
  SECTION 6.11 Visits and Inspections 34       SECTION 6.12 Additional
Subsidiaries and Collateral 34       SECTION 6.13 Leases 34       SECTION 6.14
Use of Proceeds 35       SECTION 6.15 Further Assurances 35

 

 ii

 

 

Table of Contents

(continued)

 

    Page       ARTICLE VII     NEGATIVE COVENANTS 35       SECTION 7.1
Indebtedness 35       SECTION 7.2 Liens 36       SECTION 7.3 Investments 37    
  SECTION 7.4 Fundamental Changes 38       SECTION 7.5 Asset Dispositions 39    
  SECTION 7.6 Restricted Payments 40       SECTION 7.7 Transactions with
Affiliates 41       SECTION 7.8 Accounting Changes; Organizational Documents 41
      SECTION 7.9 Payments and Modifications of Subordinated Indebtedness 41    
  SECTION 7.10 No Further Negative Pledges; Restrictive Agreements 41      
SECTION 7.11 Intentionally Omitted 41       SECTION 7.12 Capital Expenditures 42
      SECTION 7.13 Financial Covenants 42       SECTION 7.14 Disposal of
Subsidiary Interests 42       ARTICLE VIII     DEFAULT AND REMEDIES 42      
SECTION 8.1 Events of Default 42       SECTION 8.2 Remedies 44       SECTION 8.3
Rights and Remedies Cumulative; Non-Waiver; Etc. 44       ARTICLE
IX     MISCELLANEOUS 45       SECTION 9.1 Notices 45       SECTION 9.2
Amendments, Waivers and Consents 46       SECTION 9.3 Expenses; Indemnity. 46  
    SECTION 9.4 Right of Setoff 47       SECTION 9.5 Governing Law;
Jurisdiction, Etc. 48       SECTION 9.6 Waiver of Jury Trial. 48       SECTION
9.7 Reversal of Payments 48       SECTION 9.8 Injunctive Relief 48       SECTION
9.9 Successors and Assigns; Participations. 49       SECTION 9.10 Performance of
Duties 49       SECTION 9.11 All Powers Coupled with Interest 49       SECTION
9.12 Survival 49

 

 iii

 

 

Table of Contents

(continued)

 

    Page       SECTION 9.13 Titles and Captions 49       SECTION 9.14
Severability of Provisions 49       SECTION 9.15 Counterparts; Integration;
Effectiveness 49       SECTION 9.16 Term of Agreement 50       SECTION 9.17 USA
PATRIOT Act; Anti-Money Laundering Laws 50       SECTION 9.18 No Fiduciary
Responsibility 50       SECTION 9.19 Inconsistencies with Other Documents 50

 

 iv

 

 

EXHIBITS     Exhibit A - Form of Revolving Credit Note Exhibit B - Form of
Notice of Borrowing Exhibit C - Form of Notice of Conversion/Continuation
Exhibit D - Form of Compliance Certificate   SCHEDULES Schedule 5.2 -
Subsidiaries and Capitalization Schedule 7.1 - Existing Indebtedness Schedule
7.2 - Existing Liens Schedule 7.3 - Existing Loans, Advances and Investments
Schedule 7.7 - Transactions with Affiliates

 

 v

 

 

CREDIT AGREEMENT, dated as of February 28, 2017, by and between ATRION
CORPORATION, a Delaware corporation, as Borrower, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Lender.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Lender has agreed to extend, a revolving credit facility to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1           Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 



 

 

 

Pricing

Level

  Consolidated Total Leverage Ratio   Commitment Fee  

LIBOR Rate

and LIBOR

Market

Index Rate

  Base Rate 1   Less than 1.00 to 1.00   0.05%   0.875%   0.00% 2   Greater than
or equal to 1.00 to 1.00, but less than 1.50 to 1.00   0.05%   1.00%   0.00% 3  
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00   0.10%  
1.25%   0.25% 4   Greater than or equal to 2.00 to 1.00, but less than 2.50 to
1.00   0.15%   1.50%   0.50% 5   Greater than or equal to 2.50 to 1.00   0.20%  
1.75%   0.75%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 6.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level 1 until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide a Compliance Certificate when due as required by Section 6.2(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
4 until such time as such Compliance Certificate is delivered, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. The applicable Pricing Level shall
be effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Pricing Level shall be applicable to all extensions of credit
then existing or subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.1 or 6.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Revolving Credit Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (x) the Borrower shall immediately deliver to the Lender a
corrected Compliance Certificate for such Applicable Period and (y) the Borrower
shall immediately and retroactively be obligated to pay to the Lender the
accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period. Nothing in this paragraph shall
limit the rights of the Lender under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Revolving Credit Commitments and the repayment of all other Obligations
hereunder.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any Sale Leaseback Transaction) by any Credit Party or any Subsidiary thereof.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or LIBOR Rate
(provided that clause (c) shall not be applicable during any period in which the
LIBOR Rate is unavailable or unascertainable). Notwithstanding the foregoing, if
the Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 



 2 

 

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate.

 

“Borrower” means Atrion Corporation, a Delaware corporation.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Dallas, Texas and New York, New York, are open for the conduct of their
commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, LIBOR Market Index Rate Loan or any Base Rate Loan as to
which the interest rate is determined by reference to the LIBOR Rate, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period,
but excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to deposit in a deposit account or securities
account that is subject to an account control agreement in form and substance
satisfactory to the Lender or to pledge and deposit with, or deliver to the
Lender, as collateral for L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than twelve (12) months from the date of
creation thereof and having a rating of A-2 or better, as determined by S&P, or
a rating of P-2 or better, as determined by Moody’s, (c) certificates of deposit
issued by commercial banks incorporated under the laws of the United States,
each having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency, (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder, (e) money market deposit accounts and mutual funds
issued or offered by commercial banks or other  institutions incorporated under
the laws of the United States or (f) readily-marketable equities and bonds that
have been approved by the board of directors of the Borrower or the chairman of
the board of directors of the Borrower.

 

 3 

 

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

 

“Change in Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of forty percent (40%) or more of
the Equity Interests of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of the Borrower or (b)
a majority of the members of the board of directors (or other equivalent
governing body) of the Borrower shall not constitute Continuing Directors. For
purposes hereof, “Continuing Directors” means the directors (or equivalent
governing body) of the Borrower on the Closing Date and each other director (or
equivalent) of the Borrower, if, in each case, such other Person’s nomination
for election to the board of directors (or equivalent governing body) of the
Borrower is approved by at least 51% of the then Continuing Directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Lender, which shall be in form
and substance acceptable to the Lender.

 

“Commitment Fee” has the meaning assigned thereto in Section 2.7.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 



 4 

 

 

“Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit D.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBIDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:
(i) Consolidated Interest Expense, (ii) amortization, depreciation, stock based
compensation expense and other non-cash charges (except to the extent that such
non-cash charges are reserved for cash charges to be taken in the future), and
(iii) extraordinary losses (excluding extraordinary losses from discontinued
operations) less (c) the sum of the following, without duplication, to the
extent included in determining Consolidated Net Income for such period: (i)
interest income, (ii) any extraordinary gains and (iii) non-cash gains or
non-cash items increasing Consolidated Net Income. For purposes of calculating
Consolidated EBIDA hereunder for any period during which one or more Specified
Transactions occurs, such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant such that all income statement items
(whether positive or negative) attributable to the Property or Person disposed
of in a Specified Disposition shall be excluded and all income statement items
(whether positive or negative) attributable to the Property or Person acquired
in a Permitted Acquisition shall be included (provided that such income
statement items to be included are reflected in financial statements or other
financial data reasonably acceptable to the Lender and based upon reasonable
assumptions and calculations which are expected to have a continuous impact).

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated EBIDA for such period
plus (b)  to the extent deducted in determining Consolidated Net Income for such
period, all income and franchise taxes. For purposes of calculating Consolidated
EBITDA hereunder for any period during which one or more Specified Transactions
occurs, such Specified Transaction (and all other Specified Transactions that
have been consummated during the applicable period) shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant such that all income statement items (whether positive or
negative) attributable to the Property or Person disposed of in a Specified
Disposition shall be excluded and all income statement items (whether positive
or negative) attributable to the Property or Person acquired in a Permitted
Acquisition shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Lender and based upon reasonable assumptions and
calculations which are expected to have a continuous impact).

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.

 

 5 

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions (other than sale of inventory
in the ordinary course of business) during such period.

 

Consolidated Senior Secured Indebtedness” means, with respect to the Borrower
and its Subsidiaries as of any date of determination on a Consolidated basis
without duplication, all Indebtedness (other than Subordinated Indebtedness) of
the Borrower and its Subsidiaries that is secured by a Lien on any asset or
property of the Borrower or any Subsidiary.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 



 6 

 

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result in
liability of the Borrower in an aggregate amount in excess of $1,000,000: (a) a
“Reportable Event” described in Section 4043 of ERISA for which the thirty (30)
day notice requirement has not been waived by the PBGC, or (b) the withdrawal of
any Credit Party or any ERISA Affiliate from a Pension Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

 7 

 

 

“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes and (b) United
States federal withholding Taxes imposed on interest in a Loan or Revolving
Credit Commitment pursuant to a law in effect on the Closing Date.

 

“Existing Credit Agreement” means that certain Loan and Security Agreement dated
as of November 12, 1999 between the Borrower and certain of its Subsidiaries, as
borrowers, and the Lender, as amended as of the date hereof.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Lender from three federal funds brokers of
recognized standing selected by the Lender. Notwithstanding the foregoing, if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 8 

 

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part). Unless otherwise specified, the amount of any Guarantee shall
be the lesser of the amount of the obligations guaranteed and still outstanding
and the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee.

 

“Guarantors” means, collectively, all direct and indirect Subsidiaries of the
Borrower (other than Foreign Subsidiaries to the extent that and for so long as
the guaranty of such Foreign Subsidiary would have adverse tax consequences for
the Borrower or any other Credit Party or result in a violation of Applicable
Laws) in existence on the Closing Date or which become a party to the Guaranty
Agreement pursuant to Section 6.12.

 

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Guarantors in favor of the Lender, for the ratable
benefit of the Secured Parties, which shall be in form and substance acceptable
to the Lender.

 

 9 

 

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement. The amount of any net
obligation under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)          all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)          all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all payment
obligations under non-competition, earn-out or similar agreements), except trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

 

(c)          Capital Lease Obligations;

 

(d)          all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

 10 

 

 

(e)          all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

(f)          all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

 

(g)          all obligations of any such Person in respect of any Equity
Interests that (i)  mature or are mandatorily redeemable, (ii) are redeemable at
the option of the holder thereof, (iii) provide for the scheduled payment of
dividends in cash or (iv) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests described in clauses (i) through
(iii), in each case, prior to the date that is 91 days after the Revolving
Credit Maturity Date;

 

(h)          all net obligations of such Person under any Hedge Agreements; and

 

(i)          all Guarantees of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of such assets as of such date and (y) the amount of such
Indebtedness as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 9.3(b).

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3) or six (6)
months thereafter, in each case as selected by the Borrower and subject to
availability; provided that:

 

(a)          the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(b)          if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 



 11 

 

 

(c)          any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(d)          no Interest Period shall extend beyond the Revolving Credit
Maturity Date; and

 

(e)          there shall be no more than four (4) Interest Periods in effect at
any time.

 

“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
(b) makes any Acquisition or (c) makes or permits to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person.

 

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 2.5.

 

“L/C Sublimit” means the lesser of (a)  $5,000,000 and (b) the Revolving Credit
Commitment.

 

“Lender” means Wells Fargo Bank, National Association, together with its
successors and assigns.

 

“Letter of Credit Agreement” has the meaning assigned thereto in Section 2.5(b).

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 2.5.

 

“LIBOR Market Index Rate” means, as of any date of determination, the daily
floating LIBOR Rate determined at approximately 11:00 a.m., London time, on such
date of determination, for an Interest Period of one (1) month.

 

“LIBOR Market Index Rate Loan” means any Revolving Credit Loan when and to the
extent that the interest rate therefor is determined by reference to the LIBOR
Market Index Rate.

 

“LIBOR Rate” means,

 

(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the first day of the applicable Interest Period (or if not so published, then as
determined by the Lender from another recognized source or interbank quotation),
and

 

 12 

 

 

(b)          for any interest rate calculation with respect to a Base Rate Loan
or LIBOR Market Index Rate Loan, the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for an Interest Period equal to
one month (commencing on the date of determination of such interest rate) as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
at approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day (or
if not so published, then as determined by the Lender from another recognized
source or interbank quotation).

 

Each calculation by the Lender of the LIBOR Rate shall be conclusive and binding
for all purposes, absent manifest error. To the extent a comparable or successor
rate is approved by the Lender in connection herewith, the approved rate shall
be applied to the applicable Interest Period in a manner consistent with market
practice as reasonably determined by the Lender; provided that if such market
practice is reasonably determined by the Lender to not be administratively
feasible, such approved rate shall be applied in a manner reasonably determined
by the Lender.

 

The LIBOR Rate shall be adjusted for all costs, expenses and liabilities arising
from or in connection with reserve percentages prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended). Notwithstanding the foregoing, in no event shall the LIBOR Rate be
less than 0%.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate.

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

 

“Loan Documents” means, collectively, this Agreement, any Revolving Credit Note,
the Letter of Credit Agreements, the Security Documents, the Guaranty Agreement
and each other document, instrument, certificate and agreement executed and
delivered by the Credit Parties or any of their respective Subsidiaries in favor
of or provided to the Lender or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement).

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, (c) a material impairment of
the rights and remedies of the Lender under any Loan Document or (d) an
impairment of the legality, validity, binding effect or enforceability against
any Credit Party of any Loan Document to which it is a party.

 



 13 

 

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(b). 

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 2.6(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Revolving Credit Loans,
(b) the L/C Obligations and (c) all other fees and commissions (including
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties to
the Lender, in each case under any Loan Document, with respect to any Loan or
Letter of Credit of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws, naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Lender and the jurisdiction imposing such Tax (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Acquisition” means any Acquisition permitted pursuant to Section
7.3(h).

 

 14 

 

 

“Permitted Liens” means the Liens permitted pursuant to Section 7.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Lender as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Lender pursuant to Section 2.5 for amounts drawn under Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of such
Person or any other officer of such Person designated in writing by the Borrower
and reasonably acceptable to the Lender.

 

“Restricted Payment” means any dividend on, or the making of any payment or
other distribution on account of, or the purchase, redemption, retirement or
other acquisition (directly or indirectly) of, or the setting apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of the Borrower or any
Subsidiary, or the making of any distribution of cash, property or assets to the
holders of any Equity Interests of the Borrower or any Subsidiary on account of
such Equity Interests.

 

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The Revolving Credit Commitment on the
Closing Date shall be $75,000,000.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.9).

 

“Revolving Credit Increase” has the meaning assigned thereto in Section 2.9.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) February 28,
2022, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.4, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 8.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
the Lender evidencing the Revolving Credit Loans, substantially in the form
attached as Exhibit A, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 



 15 

 

 

“Revolving Credit Outstandings” means, on any date, the sum of (a) the aggregate
outstanding principal amount of all Revolving Credit Loans on such date, after
giving effect to any borrowings and prepayments or repayments occurring on such
date plus (b)  the aggregate outstanding amount of all L/C Obligations on such
date after giving effect to any extensions of credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sale Leaseback Transaction” means any transaction whereby a Person shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereinafter acquired, and thereafter rent or lease such
property or other property that such Person intends to use for substantially the
same purpose or purposes as the property sold or transferred.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over the Lender, the Borrower or any of its Subsidiaries or Affiliates.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and the Crimea Region).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among the Borrower or any Subsidiary and the Lender or any Affiliate of the
Lender.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among the
Borrower or any Subsidiary and the Lender or any Affiliate of the Lender.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing under (i) any Secured
Hedge Agreement and (ii) any Secured Cash Management Agreement; provided that
the “Secured Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.

 



 16 

 

 

“Secured Parties” means, collectively, the Lender and any Affiliate of the
Lender that holds any Secured Obligations and, in each case, their respective
successors and permitted assigns.

 

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

 

“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.

 

“Specified Disposition” means any Asset Disposition (other than sale of
inventory in the ordinary course of business) having gross sales proceeds in
excess of $5,000,000.

 

“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Lender.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Sweep Arrangement” has the meaning ascribed thereto in Section 2.2(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 



 17 

 

 

“UCC” means the Uniform Commercial Code as in effect in the State of Texas.

 

“United States” means the United States of America.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

SECTION 1.2           Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
The amount of contingent liabilities or a liability that is contingent, when
such liabilities are referenced in this Agreement, shall mean the amount of such
liabilities computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

SECTION 1.3           Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 6.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)          If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 



 18 

 

 

SECTION 1.4           UCC Terms. Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

  

SECTION 1.5           References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.6           Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

 

SECTION 1.7           Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Agreement therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Agreement and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

 

SECTION 1.8           Covenant Compliance Generally. For purposes of determining
compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 6.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.1, 7.2 and 7.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

ARTICLE II

REVOLVING CREDIT FACILITY

 

SECTION 2.1           Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, the Lender agrees to make Revolving Credit Loans in Dollars to
the Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that the Revolving Credit Outstandings
shall not exceed the Revolving Credit Commitment. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date. The Revolving Credit
Loans made by the Lender shall be evidenced by one or more accounts or records
maintained by the Lender in the ordinary course of business, which shall be
conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Lender and the interest and payments thereon. The Lender may request
a Revolving Credit Note in addition to such accounts or records. The Revolving
Credit Facility and the Revolving Credit Commitment shall terminate on the
Revolving Credit Maturity Date.

 



 19 

 

 

SECTION 2.2           Procedure for Advances of Revolving Credit Loans.

 

(a)          Sweep Arrangement. Advances, repayments, and reborrowings of
Revolving Credit Loans may be made in accordance with a cash management system
with the Lender, which shall be evidenced by separate, standard documentation of
the Lender (the “Sweep Arrangement”). Pursuant to such cash management system,
the Borrower will establish a “concentration account” with the Lender into which
all of the Borrower’s deposit accounts will be swept daily, and from which
payments will be made to the Borrowers to cover withdrawals from the Borrower’s
deposit accounts. At the close of each Business Day, (i) any funds remaining in
said concentration account will be applied by the Lender to outstanding
Revolving Credit Loans and (ii) any shortages in said concentration account will
be covered by an automatic advance of a Revolving Credit Loans. Any remaining
funds in said concentration account at the end of each Business Day after
repayment of all outstanding Revolving Credit Loans shall be invested overnight
in accordance with the Sweep Arrangement. Revolving Credit Loans made pursuant
to the Sweep Arrangement may be Base Rate Loans or LIBOR Market Index Rate
Loans, as selected by the Borrower.

 

(b)          Requested Loans. In addition to any Sweep Arrangement, the Borrower
may request Revolving Credit Loans by giving the Lender irrevocable prior
written notice substantially in the form of Exhibit B (a “Notice of Borrowing”)
(or by electronic or telephonic notice as set forth below) not later than 11:00
a.m. (i) on the same Business Day as each Base Rate Loan and LIBOR Market Index
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
of its intention to borrow. The Borrower authorizes the Lender to disburse the
proceeds of each Revolving Credit Loan by crediting or wiring such proceeds to
the deposit account of the Borrower identified to Lender in writing from time to
time.

 

(c)          Electronic/Telephonic Requests. The Lender will permit telephonic
requests for Revolving Credit Loans and electronic transmittal of instructions,
authorizations, agreements or reports to the Lender by the Borrower. Unless the
Borrower specifically directs Lender in writing not to accept or act upon
telephonic or electronic communications from the Borrower, Lender shall have no
liability to the Borrower for any loss or damage suffered by the Borrower as a
result of Lender’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to Lender
telephonically or electronically and purporting to have been sent to Lender by
Borrowers and Lender shall have no duty to verify the origin of any such
communication or the authority of the person sending it. Authorization shall be
limited to designated Authorized Representatives appointed by writing delivered
by Borrowers to Lender.

 

SECTION 2.3           Repayment and Prepayment of Revolving Credit Loans.

 

(a)          Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together, in each case, with all accrued but
unpaid interest thereon.

 



 20 

 

 

(b)          Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Lender, Revolving Credit Loans in an
amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Revolving Credit Loans and second, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Lender in an amount equal to such excess.

 

(c)          Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans, in whole or in part, without premium or
penalty (except as set forth in Section 3.2).

 

SECTION 2.4           Voluntary Reduction of the Revolving Credit Commitment.
The Borrower shall have the right at any time and from time to time, upon prior
written notice to the Lender, to permanently reduce, without premium or penalty,
the Revolving Credit Commitment in an aggregate principal amount not less than
$3,000,000 or any whole multiple of $1,000,000 in excess thereof. Each such
reduction shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans and L/C Obligations, as
applicable, after such reduction, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Lender in an amount equal to such excess.

 

SECTION 2.5           L/C Facility.

 

(a)          Availability. The Lender agrees to issue standby Letters of Credit
in an aggregate amount not to exceed its L/C Sublimit for the account of the
Borrower or any Subsidiary thereof, so long as after giving effect to such
issuance (i) the L/C Obligations do not exceed the L/C Sublimit and (ii) the
Revolving Credit Outstandings do not exceed the Revolving Credit Commitment.
Letters of Credit may be issued on any Business Day from the Closing Date to,
but not including the thirtieth (30th) Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
Lender.

 

(b)          Terms of Letters of Credit. The form and substance of each Letter
of Credit shall be subject to approval by the Lender, in its sole discretion.
Each Letter of Credit shall be issued for a term not to exceed 365 days, as
designated by the Borrower (subject to such automatic renewal provisions as may
be acceptable to the Lender, in its sole discretion); provided that no Letter of
Credit shall have an expiration date subsequent to the date that is five (5)
Business Days prior to the Revolving Credit Maturity Date. The undrawn amount of
all Letters of Credit shall be reserved under the Revolving Credit Commitment
and shall not be available for borrowings thereunder. Each Letter of Credit
shall be subject to the additional terms and conditions of the letter of credit
agreements, applications and any related documents required by the Lender in
connection with the issuance thereof (each, a “Letter of Credit Agreement”). The
Borrower shall reimburse the Lender for each drawing in full on the date such
drawing is made. To the extent not reimbursed by the Borrower on the date of
drawing, each drawing paid under a Letter of Credit shall be deemed to be repaid
to the Lender through a Base Rate Loan; provided that if Revolving Credit Loans
are not available for any reason at the time any drawing is paid, then the
Borrower shall immediately reimburse to the Lender the full amount drawn,
together with interest thereon from the date such drawing is paid to the date
such amount is fully repaid by the Borrower, at the rate pursuant to Section
2.6(b) applicable to Base Rate Loans. In such event the Borrower agrees that the
Lender, in its sole discretion, may debit any account maintained by the Borrower
with the Lender for the amount of any such drawing. If any Event of Default
shall occur and be continuing or if any L/C Obligations are outstanding on the
date that is five (5) Business Days prior to the Revolving Credit Maturity Date,
on the Business Day that the Borrower receives notice from the Lender demanding
same, the Borrower shall immediately Cash Collateralize the Letter of Credit
Exposure as of such date; provided that the obligation to provide such Cash
Collateral shall become effective immediately, without demand or other notice of
any kind, (x) upon the occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(f) or (g), and (y) if any L/C Obligations
remain outstanding on the Revolving Credit Maturity Date. The Lender shall not
at any time be obligated to issue any Letter of Credit hereunder if (i) the
conditions set forth in Section 4.2 are not satisfied, (ii) the issuance of such
Letter of Credit would violate one or more policies of the Lender applicable to
letters of credit generally or (iii) the beneficiary of such Letter of Credit is
a Sanctioned Person. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. To the
extent that any provision of any Letter of Credit Agreement is inconsistent with
the provisions of this Section 2.5, the provisions of this Section 2.5 shall
apply.

 



 21 

 

 

(c)          Commissions and Other Charges. The Borrower shall pay to the Lender
a letter of credit commission with respect to each Letter of Credit in the
amount equal to the daily amount available to be drawn under such Letters of
Credit times the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commissions shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Revolving Credit Maturity Date and thereafter on demand of the
Lender. In addition to the foregoing commissions, the Borrower shall pay or
reimburse the Lender for such normal and customary fees, costs, charges and
expenses as are incurred or charged by the Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit issued by it.

 

(d)          Obligations Absolute. The Borrower’s obligations under this Section
2.5 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the Lender shall
not be responsible for, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Lender shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by the Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.

 

SECTION 2.6           Interest.

 

(a)          Interest Rate Options. Subject to the provisions of this Section,
at the election of the Borrower, Revolving Credit Loans shall bear interest at
(i) the Base Rate plus the Applicable Margin, (ii) the LIBOR Market Index Rate
plus the Applicable Margin or (iii) the LIBOR Rate plus the Applicable Margin
(provided that (i) the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date and (ii) the LIBOR Rate shall not be
available under the Sweep Arrangement).

 

(b)          Default Rate. (i) Immediately upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), (b), (f) or (g), or
(ii) at the election of the Lender, upon the occurrence and during the
continuance of any other Event of Default, (i) the Borrower shall no longer have
the option to request LIBOR Rate Loans or Letters of Credit, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (iii) all
outstanding Base Rate Loans, LIBOR Market Index Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document and (iv) all accrued and
unpaid interest shall be due and payable on demand of the Lender. Interest shall
continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any Debtor
Relief Law.

 

 22 

 

 

(c)          Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (i) convert at any time, and from time to
time, following the third Business Day after the Closing Date all or any portion
of any outstanding Base Rate Loans or LIBOR Market Index Rate Loans into one or
more LIBOR Rate Loans and (ii) upon the expiration of any Interest Period,
(x) convert all or any part of its outstanding LIBOR Rate Loans into Base Rate
Loans or LIBOR Market Index Rate Loans or (y) continue such LIBOR Rate Loans as
LIBOR Rate Loans. The Borrower shall give the Lender prior written notice in the
form attached as Exhibit C (a “Notice of Conversion/Continuation”) not later
than 11:00 a.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be continued as a LIBOR Rate Loan for the same Interest Period.

 

(d)          Interest Payment and Computation. Interest on each Base Rate Loan
and each LIBOR Market Index Rate Loan shall be due and payable in arrears on the
last Business Day of each calendar quarter and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

 

(e)          Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto (the “Maximum Rate”). In
the event that such a court determines that the Lender has charged or received
interest hereunder in excess of the Maximum Rate, the rate in effect hereunder
shall automatically be reduced to the Maximum Rate and the Lender shall
(i) promptly refund to the Borrower any interest received by the Lender in
excess of the Maximum Rate or (ii) apply such excess to the principal balance of
the Obligations. It is the intent hereof that the Borrower not pay or contract
to pay, and that the Lender not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of the Maximum Rate. To
the extent that either Chapter 303 or 306, or both, of the Texas Finance Code
apply in determining the Maximum Rate, the Lender hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to the Lender’s right subsequently to change such method in accordance
with Applicable Law.

 

SECTION 2.7           Commitment Fee. Commencing on the Closing Date, the
Borrower shall pay to the Lender a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
actual daily unused portion of the Revolving Credit Commitment. The Commitment
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
shall have been indefeasibly and irrevocably paid and satisfied in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated.

 



 23 

 

 

SECTION 2.8           Manner of Payment. To the extent not otherwise being paid
pursuant to the Sweep Arrangement, each payment by the Borrower on account of
the principal of or interest on the Revolving Credit Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lender hereunder shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement in immediately available funds and
shall be made without any setoff, counterclaim or deduction whatsoever. Subject
to the definition of Interest Period, if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.

 

SECTION 2.9           Increase Option. The Borrower may from time to time
request to increase the Revolving Credit Commitment (each, a “Revolving Credit
Increase”) in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such Revolving Credit Increases during the term
of this Agreement does not exceed $50,000,000. Revolving Credit Increases
pursuant to this Section shall become effective on the date agreed by the
Borrower and the Lender. Each Revolving Credit Increase shall be subject to the
following conditions: (a) on the proposed date of the effectiveness of such
Revolving Credit Increase, (i) the conditions set forth in paragraphs (a) and
(b) of Section 4.2 shall be satisfied and the Lender shall have received a
certificate from the Borrower to that effect and (ii) the Borrower shall be in
compliance (on a pro forma basis) with the covenants contained in Section 7.13
and (b) the Lender shall have received documents, certificates and opinions
consistent with those delivered on the Closing Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such Revolving Credit Increase and such other documents reasonably requested by
the Lender. The Lender shall not be obligated to provide any such Revolving
Credit Increase.

 

ARTICLE III

CHANGED CIRCUMSTANCES; INCREASED COSTS; TAXES

 

SECTION 3.1           Changed Circumstances Affecting LIBOR Rate Availability.
If for any reason the Lender shall determine (which determination shall be
conclusive and binding absent manifest error) that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) reasonable and adequate
means do not exist for the ascertaining the LIBOR Rate for such Interest Period
with respect to a proposed LIBOR Rate Loan or with respect to any LIBOR Market
Index Rate Loan, (c) the LIBOR Rate or LIBOR Market Index Rate, as applicable,
does not adequately and fairly reflect the cost to the Lender of making or
maintaining such Loans or (d) the introduction of, or any change in, any
Applicable Law or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for the Lender to honor its obligations hereunder to make
or maintain any LIBOR Rate Loan or LIBOR Market Index Rate Loan, then
thereafter, until the Lender notifies the Borrower that such circumstances no
longer exist, the obligation of the Lender to make LIBOR Rate Loans or LIBOR
Market Index Rate Loan and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or LIBOR Market Index Rate Loan shall be
suspended, and the Borrower shall either (i) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan or LIBOR Market Index Rate Loan together with accrued interest thereon, on
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan (or on the date interest is due and payable on LIBOR Market Index Rate
Loans pursuant to Section 2.6(d), with respect to any LIBOR Market Index Rate
Loan), (ii) convert the then outstanding principal amount of each such LIBOR
Rate Loan or LIBOR Market Index Rate Loan to a Base Rate Loan (as of the last
day of such Interest Period for any LIBOR Rate Loan) or (iii) if the Lender may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

 24 

 

 

SECTION 3.2           Indemnity for LIBOR Breakage. The Borrower hereby
indemnifies the Lender against any loss or expense (including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain a LIBOR Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained) which may arise or be attributable to the
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow or
continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the Lender’s sole discretion, based upon the
assumption that the Lender funded such LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which the
Lender deems appropriate and practical.

 

SECTION 3.3           Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, the Lender (except any reserve requirement reflected in the LIBOR Rate),
(ii) subject the Lender to any Taxes (other than (A) Indemnified Taxes and (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or (iii) impose on the Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans or LIBOR Market Index Rate Loans made by the
Lender or any Letter of Credit, and the result of any of the foregoing shall be
to increase the cost to the Lender of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to the Lender issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount) then, upon
written request of the Lender, the Borrower shall promptly pay to the Lender any
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If the Lender determines that any Change in
Law affecting the Lender or its holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of its holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment or the Loans
made by, or the Letters of Credit issued by, the Lender to a level below that
which the Lender or its holding company could have achieved but for such Change
in Law (taking into consideration the Lender’s policies and the policies of its
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of the Lender the Borrower shall promptly pay to
the Lender such additional amount or amounts as will compensate the Lender or
its holding company for any such reduction suffered.

 



 25 

 

 

(c)          Certificates for Reimbursement. A certificate of the Lender setting
forth the amount or amounts necessary to compensate it or its holding company as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay the Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof. Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation.

 

(d)          Delay in Requests. Failure or delay on the part of the Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
the Lender’s right to demand such compensation; provided that the Borrower shall
not be required to compensate the Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that the Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of the
Lender’s intention to claim compensation therefor (except that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 3.4           Taxes. Any and all payments by or on account of the
Obligations shall be made without deduction or withholding for any Taxes, except
as required by Applicable Law. If any Applicable Law requires the deduction or
withholding of any Tax from any such payment by the Lender, then the Borrower
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.
The Borrower shall indemnify the Lender , within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to the Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.

 

ARTICLE IV

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 4.1           Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lender to close this Agreement and to make the initial
Revolving Credit Loans or issue the initial Letter of Credit, if any, is subject
to the receipt and satisfaction by the Lender of each of the following:

 

(a)          this Agreement, a Revolving Credit Note in favor of the Lender, the
Security Documents and the Guaranty Agreement, together with any other
applicable Loan Documents;

 

(b)          a certificate from a Responsible Officer of the Borrower to the
effect that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete, (ii) after giving effect to the Closing Date, no Default or Event of
Default has occurred and is continuing, (iii) after giving effect to the Closing
Date, each Credit Party and each Subsidiary thereof is each Solvent and
(iv) since December 31, 2015, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 



 26 

 

 

(c)          a certificate of a Responsible Officer of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (i) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable,
(ii) the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, (iii) resolutions duly adopted by the board of directors (or
other governing body) of such Credit Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(iv) certificates as of a recent date of the good standing of such Credit Party
under the laws of its jurisdiction of organization (or equivalent);

 

(d)          opinions of counsel to the Credit Parties addressed to the Lender
with respect to the Credit Parties, the Loan Documents and such other matters as
the Lender shall request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Lender);

 

(e)          all filings and recordations that are necessary to perfect the
security in the Collateral and evidence (including lien searches) that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens thereon (subject to Permitted Liens);

 

(f)          payment of all reasonable costs and expenses (including legal fees
and expenses) incurred by the Lender in connection with the transactions
contemplated by this Agreement;

 

(g)          evidence of property, business interruption and liability insurance
covering each Credit Party, evidence of payment of all insurance premiums for
the current policy year of each policy (with appropriate endorsements naming the
Lender as lender’s loss payee on all policies for property hazard insurance and
as additional insured on all policies for liability insurance), and if requested
by the Lender, copies of such insurance policies; and

 

(h)          such other documents, certificates and instruments reasonably
requested by the Lender with respect to the transactions contemplated by this
Agreement.

 

SECTION 4.2           Conditions to All Extensions of Credit. The obligation of
the Lender to make any Revolving Credit Loans (including the initial Revolving
Credit Loans) or to issue or extend any Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance or extension date:

 

(a)          The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct on and as of the date of such
borrowing, issuance or extension.

 

(b)          No Default or Event of Default shall have occurred and be
continuing on or after giving effect to such borrowing, issuance or extension.

 

(c)          Except with respect to the Sweep Arrangement as provided in Section
2.2(a), the Lender shall have received a Notice of Borrowing or Letter of Credit
Agreement, as applicable.

 

Each Notice of Borrower or request for issuance or extension of a Letter of
Credit shall constitute a representation and warranty by the Borrowers that the
conditions contained in Section 4.2(a) and (b) have been satisfied. Lender may
require a duly completed Compliance Certificate as a condition to making an
Advance.

 



 27 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Lender to enter into this Agreement and to make Revolving Credit
Loans and issue Letters of Credit, the Borrower hereby represents and warrants,
on behalf of itself and its Subsidiaries, to the Lender both before and after
giving effect to the transactions contemplated hereunder, which representations
and warranties shall be deemed made on the Closing Date and as otherwise set
forth in Section 4.2, that:

 

SECTION 5.1           Organization; Power; Qualification. The Borrower and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.2           Ownership. Schedule 5.2 lists the legal name, jurisdiction
of organization, capitalization (including the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value)
of each Subsidiary of the Borrower as of the Closing Date. As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Subsidiary of the Borrower, except as
described on Schedule 5.2.

 

SECTION 5.3           Authorization; Enforceability. Each Credit Party has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of each of the Loan
Documents to which it is a party in accordance with their respective terms. Each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party that is a party thereto, and each such
document constitutes the legal, valid and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

SECTION 5.4           Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc. The execution, delivery and performance by each Credit Party of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Revolving Credit Loans hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party, (b) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Credit Party, (c) conflict with, result in
a breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) consents or
filings under the UCC.

 



 28 

 

 

SECTION 5.5           Compliance with Law; Governmental Approvals. The Borrower
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties, except in each case of clauses (a) and (b) where the
failure to have or comply could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.6           Taxes. Each Borrower and each Subsidiary thereof has filed
all United States federal tax returns and all other tax returns required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or its Subsidiaries except such taxes, if
any, as are being contested in good faith and as to which, in the good faith
judgment of the Borrower, adequate reserves have been provided and except for
those returns with respect to which the failure to file would have no Material
Adverse Effect. The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries with respect to any taxes or other governmental charges are
adequate in the good faith judgment of the Borrower.

 

SECTION 5.7           Intellectual Property Matters. The Borrower and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.

 

SECTION 5.8           Environmental Matters. The Borrower and its Subsidiaries
are in compliance in all material respects with all applicable Environmental
Laws. There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries has received notice of any claim with respect to any material
Environmental Liability.

 

SECTION 5.9           Employee Benefit Matters. The Borrower and each ERISA
Affiliate is in compliance in all material respects with all applicable
provisions of the ERISA. No liability has been incurred by the Borrower or any
ERISA Affiliate which remains unsatisfied for any taxes or penalties assessed
with respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate is required to contribute
to or has ever had a liability to a Multiemployer Plan.

 

SECTION 5.10         Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.

 

SECTION 5.11         Investment Company Act, Etc. No Credit Party nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act) and no Credit Party nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, or any other Applicable Law which limits its ability to
incur or consummate the transactions contemplated hereby.

 



 29 

 

 

SECTION 5.12         Employee Relations. The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.13         Financial Statements. The audited financial statements for
the periods ended December 31, 2013, December 31, 2014 and December 31, 2015,
the unaudited financial statements for the periods ended March 31, 2016, June
30, 2016 and September 30, 2016 and all financial and other information supplied
to the Lender after the Closing Date pursuant to Section 6.1(a) and (b), in each
case have been prepared in accordance with GAAP, are complete and correct, in
all material respects, and fairly present on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements). Such financial statements show all material indebtedness
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP.

 

SECTION 5.14         No Material Adverse Effect. Since December 31, 2015, there
has been no change in the business, property, financial condition or results of
operations of the Borrower and its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.15         Solvency. The Borrower and its Subsidiaries, on a
Consolidated basis, are Solvent.

 

SECTION 5.16         Title to Properties. Each Credit Party and each Subsidiary
thereof has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.

 

SECTION 5.17         Litigation. There are no actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.18         Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.

 

(a)          None of the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Revolving Credit
Facility, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions, (ii) is controlled by or is acting on behalf of a Sanctioned Person,
(iii) has its assets located in a Sanctioned Country, (iv) is under
administrative, civil or criminal investigation for an alleged violation of, or
received notice from or made a voluntary disclosure to any governmental entity
regarding a possible violation of, Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (v) directly or, to the
knowledge of the Borrower, indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons.

 



 30 

 

 

(b)          Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

 

SECTION 5.19         Absence of Defaults. No Default or an Event of Default has
occurred or is continuing.

 

SECTION 5.20         Disclosure. No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized that projections are not to be
viewed as facts and that the actual results during the period or periods covered
by such projections may vary from such projections).

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Borrower will, and will cause each
of its Subsidiaries to:

 

SECTION 6.1           Financial Statements and Budgets. Deliver to the Lender,
in form and detail satisfactory to the Lender:

 

(a)          Annual Financial Statements. As soon as practicable and in any
event within one hundred twenty (120) days (or, if earlier, on the date of any
required public filing thereof) after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing acceptable to the Lender, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

 

(b)          Quarterly Financial Statements. As soon as practicable and in any
event within sixty (60) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year, an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.

 



 31 

 

 

(c)          Annual Business Plan and Budget. As soon as practicable and in any
event within one hundred and five (105) days after the end of each Fiscal Year,
if the aggregate Revolving Credit Outstandings as the last day of such Fiscal
Year exceeded $37,500,000, a business plan and operating and capital budget of
the Borrower and its Subsidiaries for the ensuing four (4) fiscal quarters, such
plan to be prepared in accordance with GAAP and to include, on a quarterly
basis, the following: a quarterly operating and capital budget, a projected
income statement, statement of cash flows and balance sheet, calculations
demonstrating projected compliance with the financial covenants set forth in
Section 7.13, accompanied by a certificate from a Responsible Officer of the
Borrower to the effect that such budget contains good faith estimates (utilizing
assumptions believed to be reasonable at the time of delivery of such budget) of
the financial condition and operations of the Borrower and its Subsidiaries for
such period.

 

SECTION 6.2           Certificates; Other Reports. Deliver to the Lender:

 

(a)          at each time financial statements are delivered pursuant to
Sections 6.1(a) or (b) and at such other times as the Lender shall reasonably
request, a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower
together with any report, if any, that was prepared in conjunction with such
financial statements, containing management’s discussion and analysis of such
financial statements;

 

(b)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Lender pursuant hereto;

 

(c)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;

 

(d)          promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Lender; and

 

(e)          such other information regarding the operations, business affairs
and financial condition of any Credit Party or any Subsidiary thereof as the
Lender may reasonably request.

 



 32 

 

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website; provided that the Borrower shall deliver paper copies of such documents
to the Lender if it requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Lender.

 

SECTION 6.3           Notice of Litigation and Other Matters. Promptly (but in
no event later than ten (10) days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Lender in writing of: (a) the
occurrence of any Default or Event of Default and of any other development,
financial or otherwise, that could reasonably be expected to have a Material
Adverse Effect, (b) the receipt of any notice from any Governmental Authority of
the expiration without renewal, revocation or suspension of, or the institution
of any proceedings to revoke or suspend, any License now or hereafter held by
the Borrower or any Subsidiary member which is required to conduct business in
compliance with all applicable laws and regulations, other than such expiration,
revocation or suspension that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (c) the receipt of any
notice from any Governmental Authority of the institution of any disciplinary
proceedings against or with respect to the Borrower or any Subsidiary or the
issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(d) any judicial or administrative order limiting or controlling the business of
the Borrower or any Subsidiary which has been issued or adopted and which could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.4           Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 7.4, preserve and maintain its separate corporate
existence or equivalent form and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.5           Maintenance of Properties. Do all things reasonably
necessary to maintain, preserve, protect and keep its Property in good repair,
working order and condition, ordinary wear and tear excepted, and make all
reasonably necessary repairs, renewals and replacements for the conduct of its
business.

 

SECTION 6.6           Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and deliver to the Lender upon its request
information in reasonable detail as to the insurance then in effect. All such
insurance shall, (a) provide that no cancellation or material modification
thereof shall be effective until at least 30 days (or 10 days for non-payment of
premiums) after receipt by the Lender of written notice thereof, (b) name the
Lender as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Lender as lender’s loss payee. The Lender
agrees that the insurance maintained by the Borrower and its Subsidiaries as of
the Closing Date is acceptable.

 

SECTION 6.7           Payment of Taxes. Pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.

 

SECTION 6.8           Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 



 33 

 

 

SECTION 6.9           Compliance with Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

SECTION 6.10         Compliance with ERISA. The Borrower and its Subsidiaries
shall not (a) terminate, or permit any ERISA Affiliate to terminate, any
Employee Benefit Plan so as to result in any material liability to the Borrower
or an ERISA Affiliate to the PBGC, (b) permit to exist any occurrence of any
Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, that presents a material risk of such a termination by the PBGC of
any Employee Benefit Plan so as to result in any material liability of the
Borrower or any ERISA Affiliate to the PBGC, (c) be an “employer” (as defined in
Section 3(5) of ERISA), or permit any ERISA Affiliate to be an “employer,”
required to contribute to any Multiemployer Plan or (d) fail to comply in any
material respect with any laws or regulations applicable to any Employee Benefit
Plan.

 

SECTION 6.11         Visits and Inspections. Permit representatives of the
Lender, from time to time upon prior reasonable notice and at such times during
normal business hours, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Any such visits and inspections conducted during the occurrence of an Event of
Default shall be at the expense of the Borrower.

 

SECTION 6.12         Additional Subsidiaries and Collateral. (a) Promptly notify
the Lender of the creation or acquisition of any Domestic Subsidiary and, within
thirty (30) days after such creation or acquisition, cause such Domestic
Subsidiary to (i) become a Guarantor by delivering to the Lender a duly executed
supplement to the Guaranty Agreement or such other document as the Lender shall
deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Domestic Subsidiary by delivering to the Lender a duly executed
supplement to each applicable Security Document or such other document as the
Lender shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document, (iii) deliver to the Lender such opinions,
documents and certificates referred to in Section 4.1 as may be reasonably
requested by the Lender, (iv)  deliver to the Lender such updated Schedules to
the Loan Documents as requested by the Lender with respect to such Domestic
Subsidiary, and (v) deliver to the Lender such other documents as may be
reasonably requested by the Lender, all in form, content and scope reasonably
satisfactory to the Lender, and (b) provide all additional information,
documents and certificates, and take such additional action, as required by the
Security Documents.

 

SECTION 6.13         Landlord Agreements. At any time any Collateral which
equals or exceeds $1,500,000 in value, as to any one location, is or may, from
time to time, be kept with any third party landlord or warehouseman, provide
written notice to the Lender and, at the written request of the Lender, use
commercially reasonable efforts to provide to the Lender landlord, bailee or
collateral access agreements (in form and substance reasonable satisfactory to
Lender) with such landlord or warehouseman.

 



 34 

 

 

SECTION 6.14         Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Credit Loans (a) to refinance the Existing Credit Agreement, (b) pay
fees, commissions and expenses in connection with this Agreement and (c) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions. The Borrower will not request
any Extension of Credit, and the Borrower shall not use, and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Extension of Credit, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

SECTION 6.15         Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the Lender
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Credit Parties.  The Borrower also
agrees to provide to the Lender, from time to time upon the reasonable request
by the Lender, evidence reasonably satisfactory to the Lender as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

ARTICLE VII

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:

 

SECTION 7.1           Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)          the Obligations;

 

(b)          Indebtedness (i) owing under Hedge Agreements entered into in order
to manage existing or anticipated interest rate, exchange rate or commodity
price risks and not for speculative purposes and (ii) owing under Secured Cash
Management Agreements entered into in the ordinary course of business;

 

(c)          Indebtedness existing on the Closing Date and listed on Schedule
7.1, and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof;

 

(d)          Guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (c) of this Section;

 

(e)          unsecured intercompany Indebtedness (i) owed by any Credit Party to
another Credit Party, (ii) owed by any Credit Party to any Non-Guarantor
Subsidiary (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Lender), (iii) owed by
any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (iv) owed
by any Non-Guarantor Subsidiary to any Credit Party to the extent permitted
pursuant to Section 7.3(a)(vi);

 

(f)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 



 35 

 

 

(g)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

 

(h)          Indebtedness not otherwise permitted hereunder in an aggregate
amount not to exceed $5,000,000 at any time outstanding; and

 

(i)          unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed $125,000,000 at any time outstanding;
provided that in the case of each incurrence of such Indebtedness, (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such Indebtedness, (ii) the Lender shall have
received satisfactory written evidence that the Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.13 after giving
effect to the issuance of any such Indebtedness, (iii) such Indebtedness does
not mature prior to the date that is 181 days after the Revolving Credit
Maturity Date, (iv) such Indebtedness does not require principal amortization in
excess of 1% per annum prior to the date that is 181 days after the Revolving
Credit Maturity Date, (v) such Indebtedness shall not contain financial
maintenance covenants that are more restrictive on the Borrower than those set
forth in Section 7.13, (vi) if such Indebtedness is Subordinated Indebtedness,
any guaranty by the Credit Parties shall be expressly subordinated to the
Obligations on terms materially not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness, (vii) if guaranteed, such
Indebtedness is not guaranteed by any Subsidiary that is not a Credit Party and
(viii) the terms of such Indebtedness (other than pricing, fees, rate floors,
premiums and optional prepayment or redemption provisions (and, if applicable,
subordination terms)), taken as a whole, are not materially more restrictive (as
determined by Borrower in good faith) on the Borrower and its Subsidiaries than
the terms and conditions of this Agreement, taken as a whole.

 

SECTION 7.2           Liens. Create, incur, assume or suffer to exist, any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

 

(a)          Liens created pursuant to the Loan Documents;

 

(b)          Liens in existence on the Closing Date and described on Schedule
7.2, and the replacement, renewal or extension thereof; provided that the scope
of any such Lien shall not be increased, or otherwise expanded, to cover any
additional property or type of asset, as applicable, beyond that in existence on
the Closing Date, except for products and proceeds of the foregoing;

 

(c)          Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

 

(d)          the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

 

(e)          deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 



 36 

 

 

(f)          encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;

 

(g)          Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(h)          Liens securing Capital Lease Obligations and purchase money
Indebtedness; provided that (i) such Liens shall be created within one hundred
twenty (120) days of the acquisition, repair, construction, improvement or
lease, as applicable, of the related Property, (ii) such Liens do not at any
time encumber any property other than the Property financed or improved by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair, construction, improvement or lease amount (as applicable) of
such Property at the time of purchase, repair, construction, improvement or
lease (as applicable);

 

(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(i) or securing appeal or other surety
bonds relating to such judgments;

 

(j)          (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of setoff and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;

 

(k)          any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness; and

 

(l)          Liens not otherwise permitted hereunder securing Indebtedness or
other obligations in the aggregate principal amount not to exceed $5,000,000 at
any time outstanding.

 

Notwithstanding the foregoing, in no event shall this Section permit any
consensual Liens on real property or Intellectual Property of the Borrower or
any of its Subsidiaries.

 

SECTION 7.3           Investments. Make any Investment, except:

 

(a)          (i) Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date, (ii) Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 7.3, (iii) Investments made after the Closing Date by any
Credit Party in any other Credit Party, (iv) Investments made after the Closing
Date by any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary and
(v) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Credit Party;

 



 37 

 

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Investments by the Borrower or any of its Subsidiaries consisting
of capital expenditures permitted by this Agreement;

 

(d)          deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 7.2;

 

(e)          purchases of assets in the ordinary course of business;

 

(f)          Guarantees permitted pursuant to Section 7.1;

 

(g)          extensions of credit by any of the Credit Parties relating to the
sale of goods and/or services to customers in the ordinary course of business;
and

 

(h)          in addition to those items provided above, (i) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, other Investments in an aggregate amount not to exceed $10,000,000 at
any time outstanding (provided, that for purposes of clarification, this
$10,000,000 amount is an addition to and not including those amounts as listed
in clauses (a) through (g) above and amounts incurred under clause (h)(ii)), and
(ii) additional Investments; provided that, with respect to this clause (ii),
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom and (B) at the time of such Investment and after giving pro
forma effect thereto and any Indebtedness incurred in connection therewith, the
Consolidated Total Leverage Ratio is less than or equal to 2.25 to 1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Lender pursuant to Section 6.1(a) or (b).

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 7.4           Fundamental Changes. Merge, consolidate or enter into any
similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

 

(a)          (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Guarantor (provided that the Guarantor shall be the continuing or
surviving entity);

 

(b)          (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
be merged, amalgamated or consolidated with or into, or be liquidated into, or
may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to, any other Non-Guarantor
Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may be merged, amalgamated or consolidated with or into, or be liquidated into,
or may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to, any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary;

 



 38 

 

 

(c)          any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets;

 

(d)          any Wholly-Owned Subsidiary of the Borrower may merge with or into
the Person such Wholly-Owned Subsidiary was formed to acquire in connection with
any Permitted Acquisition; provided that in the case of any merger involving a
Wholly-Owned Subsidiary that is a Domestic Subsidiary, a Guarantor shall be the
continuing or surviving entity; and

 

(e)          Asset Dispositions permitted by Section 7.5 (other than clause (d)
thereof).

 

SECTION 7.5           Asset Dispositions. Make any Asset Disposition except:

 

(a)          the sale of inventory in the ordinary course of business;

 

(b)          the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;

 

(c)          the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

 

(d)          the transfer by any Credit Party of its assets to any other Credit
Party or the transfer of assets to the Borrower or any Guarantor pursuant to any
other transaction permitted pursuant to Section 7.4;

 

(e)          the transfer by any Non-Guarantor Subsidiary of its assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer);

 

(f)          the transfer by any Non-Guarantor Subsidiary of its assets to any
other Non-Guarantor Subsidiary

 

(g)          non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

 

(h)          leases, subleases, licenses or sublicenses of real or personal
property granted by the Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;

 

(i)          Sale Leaseback Transactions in an aggregate amount not to exceed
$20,000,000 during the term of this Agreement;

 

(j)          the sale and/or exchange of Cash Equivalents;

 



 39 

 

 

(k)          the sale or exchange of Investments made by the Borrower in joint
ventures, limited liability companies, limited partnerships and other types of
entities, in which the Borrower holds less than fifty percent (50%) of any
ownership interest in such entities; provided that (i) no Default or Event of
Default shall exist or would result from such Asset Disposition and (ii) the
aggregate fair market value of all property disposed of in reliance on this
clause (k) shall not exceed $15,000,000 in any Fiscal Year; and

 

(l)          Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) no Default or Event of Default shall exist or would
result from such Asset Disposition and (ii) the aggregate fair market value of
all property disposed of in reliance on this clause (l) shall not exceed
$5,000,000 in any Fiscal Year.

 

SECTION 7.6           Restricted Payments. Declare or pay any Restricted
Payments; provided that:

 

(a)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any of its Subsidiaries
may pay dividends in shares of its own Equity Interests;

 

(b)          any Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Guarantor;

 

(c)          (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may
make Restricted Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Foreign
Subsidiary may make Restricted Payments to any other Non-Guarantor Subsidiary;

 

(d)          the Borrower and its Subsidiaries may make cash payment, in lieu of
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for the Equity
Interests of the Borrower or a Subsidiary;

 

(e)          so long as no Default or Event of Default has occurred and is
continuing, the Borrower and its Subsidiaries may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans or
similar arrangements for management (including directors and officers) or
employees of the Borrower and its Subsidiaries; and

 

(f)          (i) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may declare and make
Restricted Payments in aggregate amount in any Fiscal Year (together with all
Capital Expenditures made pursuant to Section 7.12(a) during such Fiscal Year)
not to exceed $30,000,000, and (ii) additionally, the Borrower may declare and
make other Restricted Payments; provided that as to clause (ii) (A) no Default
or Event of Default has occurred and is continuing or would result therefrom and
(B) after giving pro forma effect to such Restricted Payment and any
Indebtedness incurred in connection therewith, the Consolidated Total Leverage
Ratio is less than or equal to 2.25 to 1.00, such compliance to be determined on
the basis of the financial information most recently delivered to the Lender
pursuant to Section 6.1(a) or (b) as though such Restricted Payment had been
made as of the last day of the applicable four fiscal quarter period covered
thereby.

 



 40 

 

 

SECTION 7.7           Transactions with Affiliates. Directly or indirectly enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than (i) transactions permitted by Sections 7.1, 7.3, 7.4, 7.5, and 7.6, (ii)
transactions existing on the Closing Date and described on Schedule 7.7, (iii)
transactions among Credit Parties not prohibited hereunder, (iv) other
transactions in the ordinary course of business on terms as favorable as would
be obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party as determined in good faith by the board of directors (or
equivalent governing body) of the Borrower, (v) employment and severance
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with their respective officers and employees in the ordinary
course of business, (vi) stock repurchases permitted hereunder from officers
and/or directors of the Borrower for fair market value and (vii) payment of
customary fees and reasonable out of pocket costs to, and indemnities for the
benefit of, directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries.

 

SECTION 7.8           Accounting Changes; Organizational Documents. Change its
Fiscal Year end, make any material change in its accounting treatment and
reporting practices except as required or allowed by GAAP or amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner materially adverse to the rights or interests
of the Lender.

 

SECTION 7.9           Payments and Modifications of Subordinated Indebtedness.

 

(a)          Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Lender hereunder or would violate the
subordination terms thereof.

 

(b)          Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including by way of depositing with any trustee with respect
thereto money or securities before due for the purpose of paying when due or at
the maturity thereof) any Subordinated Indebtedness to the extent such payment
would be prohibited by any subordination provisions applicable thereto.

 

SECTION 7.10         No Further Negative Pledges; Restrictive Agreements. Create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (a) create or assume any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, (b) pay dividends or
make any other distributions to the Borrower or any Subsidiary on its Equity
Interests, make loans or advances to any Credit Party or pay any Indebtedness or
other obligation owed to any Credit Party or (c) sell, lease or transfer any of
its properties or assets to any Credit Party or to guarantee Obligations, except
(i) pursuant to the Loan Documents or Applicable Law, (ii) customary
restrictions in connection with any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (iii) customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is permitted pursuant
to Section 7.5) that limit the transfer of such Property pending the
consummation of such sale and (iv) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject
thereto.

 

SECTION 7.11         Intentionally Omitted.

 



 41 

 

 

SECTION 7.12         Capital Expenditures. Make any Capital Expenditure other
than (a) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Capital Expenditures aggregate amount in
any Fiscal Year (together with all Restricted Payments made pursuant to Section
7.6(f)(i) during such Fiscal Year) not to exceed $30,000,000, and (b) additional
Capital Expenditures; provided that, with respect to this clause (b), (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving pro forma effect to such Capital Expenditure and
any Indebtedness incurred in connection therewith, the Consolidated Total
Leverage Ratio is less than or equal to 2.25 to 1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Lender pursuant to Section 6.1(a) or (b) as though such Capital Expenditure
had been made as of the last day of the applicable four fiscal quarter period
covered thereby.

 

SECTION 7.13         Financial Covenants.

 

(a)          Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 3.50 to
1.00 (subject to clause (e) below).

 

(b)          Consolidated Senior Secured Leverage Ratio. As of the last day of
any fiscal quarter, permit the Consolidated Senior Secured Leverage Ratio to be
greater than 2.50 to 1.00 (subject to clause (e) below).

 

(c)          Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter, permit the ratio of (i) Consolidated EBIDA for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, to (ii) the sum of (A) Consolidated Interest Expense for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
plus (B) the scheduled installments of principal on all Indebtedness (including
Capital Leases) which are due within twelve (12) months of the date of
determination (excluding any balloon payments due on the Term Loans at
maturity), to be less than 1.75 to 1.00.

 

(d)          Consolidated Net Income. As of the last day of any fiscal quarter,
permit Consolidated Net Income for the prior four (4) fiscal quarter period
ending on or immediately prior to such date to be less than $1,000,000.

 

(e)          Acquisition Adjustment. Notwithstanding clauses (a) and (b) above,
if any Permitted Acquisition with aggregate consideration in excess of
$25,000,000 is consummated in accordance with the terms of this Agreement, then
the Borrower may make a one-time election to increase (i) the maximum
Consolidated Total Leverage Ratio permitted under clause (a) above to 3.75 to
1.00 and (ii) the maximum Senior Secured Net Leverage Ratio permitted under
clause (b) above to 2.75 to 1.00, in each case for the quarter in which such
Permitted Acquisition is consummated and the three consecutive fiscal quarters
following such quarter; it being understood that, at the end of such four fiscal
quarter period and thereafter, (x) the maximum Consolidated Total Leverage Ratio
permitted under clause (a) above shall revert to 3.50 to 1.00 and (y) the
maximum Consolidated Senior Secured Leverage Ratio permitted under clause (b)
above shall revert to 2.50 to 1.00.

 

SECTION 7.14         Disposal of Subsidiary Interests. Permit any Domestic
Subsidiary to be a non-Wholly-Owned Subsidiary except as a result of or in
connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 7.4.

 

ARTICLE VIII

DEFAULT AND REMEDIES

 

SECTION 8.1           Events of Default. Each of the following shall constitute
an Event of Default:

 



 42 

 

 

(a)          Nonpayment of principal of any Loan or Reimbursement Obligation
when and as due or nonpayment of interest on any Loan or Reimbursement
Obligation or the payment of any other Obligation, and such default shall
continue for a period of ten (10) days.

 

(b)          Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or any Subsidiary thereof in
this Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary thereof in this Agreement, any other Loan Document, or in any
document delivered in connection herewith or therewith that is not subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made.

 

(c)          The Borrower or any Subsidiary thereof shall default in the
performance or observance of any covenant or agreement contained in Sections
6.1, 6.2, 6.3, 6.4, 6.11, 6.12, or 6.14 or Article VII.

 

(d)          The Borrower or any Subsidiary shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Lender’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of the Borrower or any Subsidiary having
obtained knowledge thereof.

 

(e)          The Borrower or any Subsidiary shall (i) default in the payment of
any Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount (including undrawn committed or available amounts),
or with respect to any Hedge Agreement, the Hedge Termination Value, of which is
in excess of $1,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate principal amount (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of $1,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to (A) become due, or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity
(any applicable grace period having expired) or (B) be cash collateralized.

 

(f)          The Borrower or any Subsidiary shall (i) commence a voluntary case
under any Debtor Relief Laws, (ii) file a petition seeking to take advantage of
any Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign, (v) admit in writing its inability to
pay its debts as they become due, (vi) make a general assignment for the benefit
of creditors, or (vii) take any corporate action for the purpose of authorizing
any of the foregoing.

 

(g)          A case or other proceeding shall be commenced against the Borrower
or any Subsidiary in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Subsidiary or for all
or any substantial part of their respective assets, domestic or foreign, and
such case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

 



 43 

 

 

(h)          Any ERISA Event shall have occurred.

 

(i)          One or more judgments, orders or decrees shall be entered against
the Borrower or any Subsidiary by any court and continues without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof and such judgments, orders or decrees are either (i) for the
payment of money, individually or in the aggregate (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage),
equal to or in excess of $1,000,000 or (ii) for injunctive relief and could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(j)          Any Change in Control shall occur.

 

(k)          Any provision of this Agreement or any provision of any other Loan
Document shall for any reason cease to be valid and binding on the Borrower or
any Subsidiary party thereto or any such Person shall so state in writing, or
any Loan Document shall for any reason cease to create a valid and perfected
first priority Lien (subject to Permitted Liens) on, or security interest in,
any of the Collateral purported to be covered thereby, in each case other than
in accordance with the express terms hereof or thereof.

 

SECTION 8.2           Remedies. Upon the occurrence and during the continuance
of an Event of Default, the Lender may (a) terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other Obligations to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Revolving Credit Facility and any right of the Borrower to request borrowings or
Letters of Credit thereunder; provided, that upon the occurrence of an Event of
Default specified in Section 8.1(f) or (g), the Revolving Credit Facility shall
be automatically terminated and all Obligations shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding, (b) with respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph,
demand that the Borrower deposit in a Cash Collateral account opened by the
Lender an amount equal to 105% of the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such Cash Collateral account
shall be applied by the Lender to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations and (c) exercise all of its other rights and remedies
under this Agreement, the other Loan Documents and Applicable Law, in order to
satisfy all of the Secured Obligations.

 

SECTION 8.3           Rights and Remedies Cumulative; Non-Waiver; Etc. The
enumeration of the rights and remedies of the Lender set forth in this Agreement
is not intended to be exhaustive and the exercise by the Lender of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder or under the other Loan Documents or that may now or hereafter
exist at law or in equity or by suit or otherwise. No delay or failure to take
action on the part of the Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower and the Lender or its agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 



 44 

 

 

SECTION 8.4           Application of Payments and Proceeds.  In the event that
the Obligations have been accelerated pursuant to Section 8.2 or the Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received on account of the Secured Obligations and all net proceeds
from the enforcement of the Secured Obligations shall be applied to the Secured
Obligations in such order as determined by the Lender, with the balance, if any,
after all of the Secured Obligations have been indefeasibly paid in full, paid
to the Borrower or as otherwise required by Applicable Law.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.1           Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to the Borrower:

 

Atrion Corporation

One Allentown Parkway

Allen, TX 75002

Attention of: Jeffery Strickland

Telephone No.: 972-332-6212

Facsimile No.: 972-396-7581

 

With copies to:

 

Halkey-Roberts Corporation

2700 Halkey-Roberts Place North

St. Petersburg, FL 33716-4103

Attention of: David Battat

Telephone No.: 727-471-4343

Facsimile No.: 727-471-4357

 

If to the Lender:

 

Wells Fargo Bank, National Association

MAC T9110-020

4975 Preston Park Blvd, Suite 280

Plano, TX 75093

Attention of: Jason Ford, Senior Vice President, Relationship Manager

Telephone No.: 972-599-5334

Facsimile No.: 972-867-5674

 



 45 

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

SECTION 9.2           Amendments, Waivers and Consents. Any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived with the prior written consent of the Lender and the
Borrower.

 

SECTION 9.3           Expenses; Indemnity.

 

(a)          The Borrower and any other Credit Party, jointly and severally,
shall pay (i) all reasonable out of pocket expenses incurred by the Lender and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Lender), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by the
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Lender (including the fees, charges and
disbursements of any counsel for the Lender), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, in any arbitration
proceeding or otherwise.

 

(b)          The Borrower shall indemnify the Lender (and any sub-agent thereof)
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party), arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Credit Party or any Subsidiary thereof, or any Environmental Claim related
in any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, arbitration, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation, arbitration or other proceeding (whether or not the Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

 46 

 

 

(c)          To the fullest extent permitted by Applicable Law, the Borrower and
each other Credit Party shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
for such damages arising from the gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment. All amounts due under this Section shall be payable
promptly after demand therefor. Each party’s obligations under this Section
shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

 

(d)          THE BORROWER AND THE LENDER EXPRESSLY INTEND THAT THE FOREGOING
INDEMNITY SHALL COVER, AND THAT THE BORROWER SHALL INDEMNIFY AND HOLD THE
INDEMNITEES HARMLESS FROM AND AGAINST, COSTS, EXPENSES AND LOSSES SUFFERED AS A
RESULT OF THE NEGLIGENCE OF ANY INDEMNITEE (OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT).

 

SECTION 9.4           Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender to or for the credit or the account of
the Borrower or any other Credit Party against any and all of the obligations of
the Borrower or such Credit Party now or hereafter existing under this Agreement
or any other Loan Document to the Lender, irrespective of whether or not the
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness.

 



 47 

 

 

SECTION 9.5           Governing Law; Jurisdiction, Etc. This Agreement and the
other Loan Documents and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of Texas. The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Lender or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
Texas sitting in Dallas County, and of the United States District Court of the
Northern District of Texas, and any appellate court from any thereof, and each
of the parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such Texas State
court or, to the fullest extent permitted by Applicable Law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction. The
Borrower and each other Credit Party irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.

 

SECTION 9.6           Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.7           Reversal of Payments. To the extent any Credit Party makes
a payment or payments to the Lender for the ratable benefit of any of the
Secured Parties or to any Secured Party directly or the Lender or any Secured
Party receives any payment or proceeds of the Collateral or any Secured Party
exercises its right of setoff, which payments or proceeds (including any
proceeds of such setoff) or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Lender.

 

SECTION 9.8            Injunctive Relief. The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lender. Therefore, the Borrower agrees that the Lender,
at the Lender’s option, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

 



 48 

 

 

SECTION 9.9           Successors and Assigns; Participations. This Agreement is
binding on the Borrower’s and the Lender’s successors and assignees. The
Borrower agrees that it may not assign this Agreement without the Lender’s prior
written consent. The Lender may sell participations in or assign its Loan and
the rights and obligations hereunder, and may exchange information about the
Borrower with actual or potential participants or assignees. If a participation
is sold or the loan is assigned, the purchaser will have the right of set-off
against the Borrower.

 

SECTION 9.10         Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 9.11         All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lender and any Persons designated by the
Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Revolving Credit Commitments remain in effect or the Revolving Credit Facility
has not been terminated.

 

SECTION 9.12         Survival. All representations and warranties made under
this Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lender or any borrowing
hereunder. Notwithstanding any termination of this Agreement, the indemnities to
which the Lender is entitled under the provisions of Section 9.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Lender against events arising after such
termination as well as before.

 

SECTION 9.13         Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 9.14         Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Lender and the Borrower shall negotiate in good faith to amend
such provision to preserve the original intent thereof in such jurisdiction.

 

SECTION 9.15         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. THIS AGREEMENT AND ALL THE OTHER LOAN
DOCUMENTS CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS AGREEMENT AND THE
INDEBTEDNESS EVIDENCED HEREBY.

 



 49 

 

 

SECTION 9.16         Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Lender) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

SECTION 9.17         USA PATRIOT Act; Anti-Money Laundering Laws. The Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act or any other Anti-Money Laundering Laws, each of them is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow the Lender to identify each Credit Party in
accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

 

SECTION 9.18         No Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, each Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that (a) the facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Lender and its Affiliates, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (b) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (c) the Lender has not
assumed an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document and the Lender has no
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents and (d) the Lender has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate.

 

SECTION 9.19         Inconsistencies with Other Documents. In the event there is
a conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Lender additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

 

[Signature pages to follow]

 

 50 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  ATRION CORPORATION, as Borrower       By:   /s/ Jeffery Strickland   Name:
Jeffery Strickland   Title: Vice President

 

Atrion Corporation

Credit Agreement

Signature Page

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Lender       By:   /s/ Jason Ford
  Name:  Jason Ford   Title:  Senior Vice President

 

Atrion Corporation

Credit Agreement

Signature Page

 

 

 

 

Exhibit A

Form of Revolving Credit Note

 

REVOLVING CREDIT NOTE

 

February [_], 2017

 

FOR VALUE RECEIVED, the undersigned, ATRION CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the unpaid principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of February [_], 2017 (the “Credit
Agreement”) by and between the Borrower and the Lender. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 2.6 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.

 

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit A

Form of Revolving Credit Note

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

  ATRION CORPORATION       By:     Name:   Title:

 

Exhibit A

Form of Revolving Credit Note

 

 

 

 

Exhibit B

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

Dated as of: [_______], 20__

 

Wells Fargo Bank, National Association,

as Lender

MAC T9110-020

4975 Preston Park Blvd, Suite 280

Plano, TX 75093

Attention: Jason Ford

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.2
of the Credit Agreement dated as of February [_], 2017 (the “Credit Agreement”),
by and between Atrion Corporation, a Delaware corporation (the “Borrower”) and
Wells Fargo Bank, National Association, a national banking association, as
Lender. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

1.          The Borrower hereby requests that the Lender make a Revolving Credit
Loan to the Borrower in the aggregate principal amount of $___________.
(Complete with an amount in accordance with Section 2.2 of the Credit
Agreement.)

 

2.          The Borrower hereby requests that such Loan(s) be made on the
following Business Day: _____________________. (Complete with a Business Day in
accordance with Section 2.2(b) of the Credit Agreement).

 

3.          The Borrower hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

        Interest Period Component of       (LIBOR Loan1   Interest Rate   Rate
only)              

[Base Rate, LIBOR Market Index Rate, or LIBOR Rate] Exhibit B

Form of Notice of Borrowing]2

   

 

4.          The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.

 

5.          All of the conditions applicable to the Loan(s) requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.

 





 

1 Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period.

2 Complete with the Base Rate or the LIBOR Rate.

 

Exhibit B

Form of Notice of Borrowing

 

 

 

 

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit B

Form of Notice of Borrowing

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

  ATRION CORPORATION       By:     Name:   Title:

 

Exhibit B

Form of Notice of Borrowing

 

 

 

 

Exhibit C

Form of Notice of Conversion/Continuation

 

NOTICE OF CONVERSION/CONTINUATION

 

Dated as of: [____________], 20__

 

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC T9110-020

4975 Preston Park Blvd, Suite 280

Plano, TX 75093

Attention: Jason Ford

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 2.6(c) of the Credit Agreement dated as of February
[_], 2017 (the “Credit Agreement”), by and among Atrion Corporation, a Delaware
corporation (the “Borrower”) and Wells Fargo Bank, National Association, a
national banking association, as Lender. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.          The Loan to which this Notice relates is a Revolving Credit Loan.
(Delete as applicable.)

 

2.          This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan      
      Outstanding principal balance: $______________             Principal
amount to be converted: $______________             Requested effective date of
conversion: _______________             Requested new Interest Period:
_______________           ¨ Converting all or a portion of a LIBOR Market Index
Rate Loan into a LIBOR Rate Loan             Outstanding principal balance:
$______________             Principal amount to be converted: $______________  
          Requested effective date of conversion: _______________            
Requested new Interest Period: _______________

 

Exhibit C

Form of Notice of Conversion/Continuation

 

 

 

 

  ¨ Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan      
      Outstanding principal balance: $______________             Principal
amount to be converted: $______________             Last day of the current
Interest Period: _______________             Requested effective date of
conversion: _______________

 

  ¨ Converting all or a portion of a LIBOR Rate Loan into a LIBOR Market Index
Rate Loan             Outstanding principal balance: $______________            
Principal amount to be converted: $______________             Last day of the
current Interest Period: _______________             Requested effective date of
conversion: _______________           ¨ Converting all or a portion of a LIBOR
Market Rate Loan into a Base Rate Loan             Outstanding principal
balance: $______________             Principal amount to be converted:
$______________             Requested effective date of conversion:
_______________           ¨ Converting all or a portion of a Base Rate Loan into
a LIBOR Market Rate Loan             Outstanding principal balance:
$______________             Principal amount to be converted: $______________  
          Requested effective date of conversion: _______________           ¨
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan          
  Outstanding principal balance: $______________             Principal amount to
be continued: $______________             Last day of the current Interest
Period: _______________

 

Exhibit C

Form of Notice of Conversion/Continuation

 

 

 

 

    Requested effective date of continuation: _______________            
Requested new Interest Period: _______________

 

3.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit C

Form of Notice of Conversion/Continuation

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

  ATRION CORPORATION           By:     Name:   Title:

 

Exhibit C

Form of Notice of Conversion/Continuation

 

 

 

 

Exhibit D

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

Dated as of: [______________], 20__

 

The undersigned Responsible Officer, on behalf of Atrion Corporation, Delaware
corporation (the “Borrower”), hereby certifies to the Lender, as defined in the
Credit Agreement referred to below, as follows:

 

1.          This certificate is delivered to you pursuant to Section 6.2 of the
Credit Agreement dated as of February [_], 2017 (the “Credit Agreement”), by and
between the Borrower and Lender. Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.

 

2.          I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of _______________ and for the _______________ period then
ended and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period indicated.

 

3.          I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].

 

4.          As of the date of this certificate, the Applicable Margin and
calculations determining such figures are set forth on the attached Schedule 1,
the Borrower and its Subsidiaries are in compliance with the financial covenants
contained in Section 7.13 of the Credit Agreement as shown on such Schedule 1
and the Borrower and its Subsidiaries are in compliance with the other covenants
and restrictions contained in the Credit Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit D

Form of Compliance Certificate

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year first written above.

 

  ATRION CORPORATION           By:     Name:   Title:

 

Exhibit D

Form of Compliance Certificate

 

 

 

 

Schedule 1

to

Compliance Certificate

 

For the Quarter/Year ended _________________ (the “Statement Date”)

 

A.    Section 7.13(a):  Consolidated Total Leverage Ratio and Applicable Margin
      (1)   Consolidated Total Indebtedness as of the Statement Date $__________
    (2)    Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (See Schedule 2)
$__________     (3)   Line (1) divided by Line (2) ____ to 1.00    
(4)   Maximum permitted Consolidated Total Leverage Ratio as set forth in
Section 7.13(a) of the Credit Agreement 3.50 to 1.001     (5)   In Compliance?
Yes/No     (6)   Applicable Margin Pricing Level __     B.    Section
7.13(b):  Consolidated Senior Secured Leverage Ratio       (1)   Consolidated
Senior Secured Indebtedness as of the Statement Date $__________    
(2)   Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to the Statement Date $__________     (3)   Line
(1) divided by Line (2) ____ to 1.00     (4)   Maximum permitted Consolidated
Senior Secured Leverage Ratio as set forth in Section 7.13(b) of the Credit
Agreement 2.50 to 1.002     (5)   In Compliance? Yes/No     C.    Section
7.13(c):  Consolidated Fixed Charge Coverage Ratio       (1)   Consolidated
EBIDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to the Statement Date (see Schedule 3) $__________    
(2)   Consolidated Interest Expense for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement Date $__________

  

 

 



1 Subject to increase to 3.75 to 1.00 following election under Section 7.13(e).

2 Subject to increase to 2.75 to 1.00 following election under Section 7.13(e).

 

Exhibit D

Form of Compliance Certificate

 



 

 

 

(3)   Scheduled installments of principal on all Indebtedness (including Capital
Leases) which are due with twelve (12) months of the Statement Date  
$__________     (4)   Line (1) divided by the sum of Lines (2) and (3) ____ to
1.00     (5)   Minimum permitted Consolidated Fixed Charge Coverage Ratio as set
forth in Section 7.13(c) of the Credit Agreement 1.75 to 1.00     (6)   In
Compliance? Yes/No     D.    Section 7.13(d):  Consolidated Net Income      
(1)   Consolidated Net Income for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date $__________    
(2)   Minimum Consolidated Net Income as set forth in Section 7.13(d) of the
Credit Agreement $1,000,000     (3)   In Compliance? Yes/No

 

Exhibit D

Form of Compliance Certificate

 

 

 

 

Schedule 2

to

Compliance Certificate1

 

    Consolidated EBIDA  

Quarter 1

ended

__/__/__

 

Quarter 2

ended

__/__/__

 

Quarter 3

ended

__/__/__

 

Quarter 4

ended

__/__/__

 

Total

(Quarters 1-4)

(1)     Consolidated Net Income for such period                     (2)   The
following amounts, without duplication, to the extent deducted in determining
Consolidated Net Income for such period:                        
(a)    Consolidated Interest Expense                         (b)    amortization
expense                         (c)    depreciation expense                    
    (d)    stock based compensation expense                         (e)    other
non-cash charges (except to the extent that such non-cash charges are reserved
for cash charges to be taken in the future)                        
(f)     extraordinary losses (excluding extraordinary losses from discontinued
operations) during such period                     (3)   Sum of Items (a)
through (f)                     (4)   The following amounts, without
duplication, to the extent added in computing Consolidated Net Income for such
period:                         (a)    interest income                        
(b)    any extraordinary gains                         (c)    non-cash gains or
non-cash items increasing Consolidated Net Income                     (5)   Sum
of Items (a) through (c)                     (6)   Consolidated EBIDA (Line (1)
plus Line (3) minus Line (5))                    

 



 

1 For purposes of calculating Consolidated EBIDA and Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test or covenant such that
all income statement items (whether positive or negative) attributable to the
Property or Person disposed of in a Specified Disposition shall be excluded and
all income statement items (whether positive or negative) attributable to the
Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the Lender
and based upon reasonable assumptions and calculations which are expected to
have a continuous impact).

 

Exhibit D

Form of Compliance Certificate

 



 

 

 

    Consolidated EBITDA  

Quarter 1

ended

__/__/__

 

Quarter 2

ended

__/__/__

 

Quarter 3

ended

__/__/__

 

Quarter 4

ended

__/__/__

 

Total

(Quarters 1-4)

(1)   Consolidated EBIDA for such period                     (2)   To the extent
deducted in determining Consolidated Net Income for such period, all income and
franchise taxes                     (3)   Consolidated EBITDA (Line (1) plus
Line (2))                    

 

Exhibit D

Form of Compliance Certificate

 

 

 

 

SCHEDULE 5.2

TO CREDIT AGREEMENT

 

Subsidiaries and Capitalization

 

Name of Subsidiary  State  Number of
Shares
Authorized   Par
Value
per
Share   Class  Number
of Shares
Issued   Number of
Shares
Outstanding  Atrion Medical Products, Inc.  Delaware   1,000   $1.00   Common 
 1,000    1,000  Halkey-Roberts Corporation  Delaware   1,000   $1.00   Common 
 1,000    1,000  Quest Medical, Inc.  Texas   1,000   $1.00   Common   1,000  
 1,000  AlaTenn Pipeline Company, LLC  Alabama   N/A    N/A   N/A   N/A    N/A 
Atrion Leasing Company, LLC  Alabama   N/A    N/A   N/A   N/A    N/A 

 

The sole member of the two LLCs is Atrion Medical Products, Inc.

 

Schedule 5.2

 

 

 

 

SCHEDULE 7.1

TO CREDIT AGREEMENT

 

Existing Indebtedness

 

Company  Description  Lessor  Lease Date  Remaining
Balance   Lease End
Date Quest Medical, Inc.  2015 Acura MDX  David McDavid Acura  8/23/2014 
$13,334.94   8/22/2018

 

There are no loans outstanding

 

Schedule 7.1

 

 

 

 

SCHEDULE 7.2

TO CREDIT AGREEMENT

 

Existing Liens

 

Debtor   Secured Party   State   Date   Filing No. Atrion Corporation  

Southtrust Bank, National Association

(changed to: Wachovia Bank, National Association)

  DE   03/07/02   20789952 Atrion Corporation   Wachovia Bank, National
Association   DE   10/27/05   53401453 Atrion Medical Products, Inc.   NONE    
        HalKey Roberts Corporation   NONE             Quest Medical, Inc.  

Southtrust Bank, National Association

(changed to: Wachovia Bank, National Association)

  TX   03/07/02   02-0027140056 AlaTenn Pipeline Company LLC   NONE            
Atrion Leasing Company LLC   Wells Fargo Bank, National Association   AL  
12/17/14   B14-7933122FS

 

Schedule 7.2

 

 

 

 

SCHEDULE 7.3

TO CREDIT AGREEMENT

 

Existing Loans, Advances and Investments

 

As previously disclosed to Lender as of the Closing Date.

 

Schedule 7.3

 

 

 

 

SCHEDULE 7.7

TO CREDIT AGREEMENT

 

Transactions with Affiliates

 

None.

 

Schedule 7.7

 



 

 